

Exhibit 10.6


CONFIDENTIAL TRANSITION AGREEMENT


This CONFIDENTIAL TRANSITION AGREEMENT (“Agreement”) is made effective this 15th
day of March, 2018, by and between Angela D. Jilek (“Employee”) and Pentair
Management Company on behalf of itself, its predecessors, subsidiaries and
affiliated entities (collectively, “Company”).
WHEREAS, the parties understand and agree that Employee's last day of employment
with the Company will be May 1, 2018 (the “Separation Date”).
WHEREAS, the parties now wish to enter into this Agreement to memorialize their
mutual understanding and agreement regarding their respective obligations to one
another between now and the Separation Date (which such period shall be known as
the “Transition Period”) and their mutual understanding and agreement regarding
the terms and conditions of Employee's separation of employment.
WHEREFORE, for good and valuable consideration, the parties hereby agree as
follows:
1.Separation Payment and Other Benefits. Provided Employee becomes eligible to
sign, signs and does not rescind the post-employment release of claims in the
form attached hereto as Exhibit A (the “Release”) after her employment with the
Company has ended and subject to the conditions of this Agreement, the Company
shall pay Employee the sum of $1,934,000.00, less applicable withholdings (the
“Separation Payment”). The Separation Payment shall be paid as follows: (a) a
first installment of $688,900.00, less withholdings, to be paid within twenty
(20) days following Employee’s delivery of the signed Release to the Company
following the Separation Date, and (b) a conditional second installment of
$1,245,100, less withholdings, payable within twelve (12) months following the
Separation Date provided Employee has remained in strict compliance with her
obligations under this Agreement. In order to become eligible to sign the
Release and subject to Section 3 below, Employee must remain an employee in good
standing throughout the entire Transition Period.
Employee will be paid her accrued and unused vacation balance (equivalent to
four (4) weeks, less applicable withholdings) following the Separation Date with
or without this Agreement. Further, provided Employee does not exercise her
right of rescission under Section 8, the Company will pay to Employee an
additional lump sum of $23,246.00 less applicable withholdings (the “COBRA
Subsidy”), which Employee may use toward the cost of future health insurance
premiums or for other purposes. The COBRA Subsidy will be paid to Employee at
the same time the first installment of the Separation Payment is made.
As a participant in the Pentair Management Incentive Plan (“MIP”), Employee will
receive a MIP bonus award for the 2017 year, subject to the terms and conditions
of the MIP, for the 2017 year payable by March 15, 2018 at the same time other
eligible participants in the MIP receive earned payments attributable to the
2017 year. Further, provided Employee does not exercise her right of rescission
under Section 8, then when the Company performs the 2017 year-end calculation in
order to calculate the amount of the bonus payment for the 2017 year under the
MIP, the SDF metric under the MIP shall be set at 100% of target. Employee will
remain eligible to receive a prorated MIP bonus award for the 2018 year, subject
to the terms and


15045978.1

--------------------------------------------------------------------------------




conditions of the MIP, for the 2018 year payable by March 15, 2019 at the same
time other eligible participants in the MIP receive earned payments attributable
to the 2018 year. Further, provided Employee does not exercise her right of
rescission under Section 8, then when the Company performs the 2018 year-end
calculation in order to calculate the amount of the prorated bonus payment for
the 2018 year under the MIP, the SDF metric under the MIP shall be set at 100%
of target.
Employee understands and agrees that, except as provided above and in Section 10
below, she has no rights to or claims under any other bonus or incentive
compensation plans of any type, including, but not limited to, the Pentair
Management Incentive Plan, the Omnibus Stock Incentive Plan, the 2008 Omnibus
Stock Incentive Plan, the 2012 Stock and Incentive Plan, the Flexible Perquisite
Plan, the Pentair plc Employee Stock Purchase and Bonus Plan, the Pentair, Inc.
Supplemental Executive Retirement Plan (together with its predecessors, the
"SERP"), the Pentair, Inc. Pension Plan (the “Pension Plan”), the Pentair Inc.
Deferred Compensation plan (referred to as the “Sidekick Plan”), the Pentair,
Inc. Retirement Savings and Stock Incentive Plan (the “401(k) Plan”), or any
successor plans thereto, or any plans of employers acquired by the Company with
respect to options, restricted stock, restricted stock units or performance
units. The Omnibus Stock Incentive Plan, the 2008 Omnibus Stock Incentive Plan,
the 2012 Stock and Incentive Plan, or any successor plans thereto, and any other
plans of employers acquired by the Company under which Employee holds vested or
unvested options, restricted stock, restricted stock units or performance units,
are in the aggregate called the “Pentair Equity Plans” and the document(s)
establishing the terms and conditions of the grants under the Pentair Equity
Plans are called the “Terms & Conditions” in this Agreement. Provided Employee
does not exercise her right of rescission under Section 8, the Company agrees
that Employee's options, restricted stock, restricted stock units or performance
units under the Pentair Equity Plans, if any, will be treated in accordance with
Section 10 of this Agreement.
2.Discharge of Claims. In exchange for the benefits provided in this Agreement,
Employee, on behalf of herself, her agents, representatives, attorneys,
assignees, heirs, executors, and administrators, hereby covenants not to sue and
hereby releases and forever discharges the Company, and its past and present
employees, agents, insurers, officials, officers, directors, divisions, parents
(including Pentair plc), subsidiaries, predecessors and successors, and all
affiliated entities and persons, and all of their respective past and present
employees, agents, insurers, officials, officers, and directors from any and all
claims and causes of action of any type arising, or which may have arisen, out
of or in connection with her employment or the separation of her employment with
the Company, including but not limited to claims, demands or actions arising
under the National Labor Relations Act, Title VII of the Civil Rights Act of
1964, the Employee Retirement Income Security Act of 1974, the Age
Discrimination in Employment Act of 1967 as amended by the Older Workers Benefit
Protection Act, the Equal Pay Act, 42 U.S.C. § 1981, the Sarbanes-Oxley Act, the
Dodd–Frank Wall Street Reform and Consumer Protection Act, the Fair Credit
Reporting Act, the Vocational Rehabilitation Act, the Family and Medical Leave
Act, the Worker Adjustment and Retraining Notification Act, the Fair Labor
Standards Act, the Lily Ledbetter Fair Pay Act of 2009, the Americans with
Disabilities Act, the Rehabilitation Act of 1973, the Genetic Information
Nondiscrimination Act, the Immigration Reform and Control Act of 1986, the Civil
Rights Act of 1991, the Occupational Safety and Health Act, the Consumer Credit
Protection Act, the American Recovery and Reinvestment Act


2




15045978.1

--------------------------------------------------------------------------------




of 2009, the Asbestos Hazard Emergency Response Act, Employee Polygraph
Protection Act, the Uniformed Services Employment and Reemployment Rights Act,
the Minnesota Human Rights Act, the Minnesota Equal Pay for Equal Work Law, the
Minnesota Fair Labor Standards Act, the Minnesota Labor Relations Act, the
Minnesota Occupational Safety and Health Act, the Minnesota Criminal Background
Check Act, the Minnesota Lawful Consumable Products Law, the Minnesota Smokers’
Rights Law, the Minnesota Parental Leave Act, the Minnesota Adoptive Parent
Leave Law, the Minnesota Whistleblower Act, the Minnesota Drug and Alcohol
Testing in the Workplace Act, the Minnesota Consumer Reports Law, the Minnesota
Victim of Violent Crime Leave Law, the Minnesota Domestic Abuse Leave Law, the
Minnesota Bone Marrow Donation Leave Law, the Minnesota Military and Service
Leave Law, the Minnesota Minimum Wage Law, the Minnesota Drug and Alcohol
Testing in the Workplace Act, Minn. Stat. 176.82, Minnesota Statutes Chapter
181, the Minnesota Constitution, Minnesota common law, and all other applicable
state, county and local ordinances, statutes and regulations. Employee further
understands that this discharge of claims extends to, but is not limited to, all
claims which she may have as of the date of this Agreement based upon statutory
or common law claims for defamation, libel, slander, assault, battery, negligent
or intentional infliction of emotional distress, negligent hiring or retention,
breach of contract, retaliation, whistleblowing, promissory estoppel, fraud,
wrongful discharge, or any other theory, whether legal or equitable, and any and
all claims for wages, salary, bonuses, commissions, damages, attorney’s fees or
costs. Employee acknowledges that this release includes all claims that she is
legally permitted to release, and as such, does not apply to any vested rights
under the Company’s retirement plans, nor does it preclude her from filing an
administrative charge with a government agency, though she may not recover any
damages or receive any relief from the Company if she does file such a charge.
3.Transition Period. Employee will fully cooperate with the Company during the
Transition Period, and Employee shall perform in good faith all duties assigned
by the Company during the Transition Period. Provided Employee remains an
employee in good standing through the entire Transition Period, then Employee
shall have the right to sign the Release after the Separation Date (but no later
than twenty-one (21) days after the Separation Date).
4.Confidential Information Acquired During Employment. Employee agrees that she
will continue to treat, as private and privileged, any information, data,
figures, projections, estimates, marketing plans, customer lists, lists of
contract workers, tax records, personnel records, accounting procedures,
formulas, contracts, business partners, alliances, ventures and all other
confidential information which Employee acquired while working for the Company.
Employee agrees that she will not release any such information to any person,
firm, corporation or other entity at any time, except as may be required by law,
or as agreed to in writing by the Company. Employee acknowledges that any
violation of this non-disclosure provision shall entitle the Company to
appropriate injunctive relief and to any damages which it may sustain due to the
improper disclosure.
Immunity from Liability: Employee shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, and is made solely for the
purpose of reporting or investigating a suspected violation of law.  The same
immunity will be provided for the disclosure of a trade secret that is made in a
complaint or other


3




15045978.1

--------------------------------------------------------------------------------




document filed in a lawsuit or other proceeding, if such filing is made under
seal.  An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
individual's attorney and use the trade secret information in the court
proceeding if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.
5.Confidentiality, No Disparaging Remarks. Employee represents and agrees that
she will keep the terms and facts of this Agreement completely confidential, and
that she will not disclose any information concerning this Agreement to anyone,
except for her counsel, tax accountant, spouse or except as may be required by
law or agreed to in writing by the Company or as otherwise required for Employee
to enforce or defend her rights hereunder. Further, subject to Section 14 below,
Employee shall not make any disparaging remarks of any sort or otherwise
communicate any disparaging comments about the Company, its managers, officers
or directors, or about any of the other released persons or entities identified
in Section 2 to any other person or entity. The Company, for its part, agrees
that its managers, officers and directors shall not make any disparaging remarks
of any sort or otherwise communicate any disparaging comments about Employee to
any other person or entity.
6.Cooperation and Certification. At the request of the Company following the
Separation Date and subject to Section 14 below, Employee will cooperate with
the Company, with Pentair plc and with any affiliate of Pentair plc in any
claims or lawsuits where Employee has knowledge of the facts. Nothing in this
Agreement prevents Employee from testifying at an administrative hearing,
arbitration, deposition or in court in response to a lawful and properly served
subpoena (provided Employee provides written notice of the service of the
subpoena to the Company within twenty-four (24) hours of receipt), nor does it
preclude Employee from filing an administrative charge with a government agency
or cooperating with a government agency in connection with an administrative
charge (though she may not recover damages or receive any relief from the
Company if she does file such a charge as noted in Section 2 above). Finally,
Employee certifies, warrants and represents that she has faithfully discharged
her role with the Company at all times during her employment. Employee further
certifies, warrants and represents that she is unaware of any actual or
potential violations of law by the Company, Pentair plc, or any affiliate of
Pentair plc.
7.No Wrongdoing. Employee and the Company agree and acknowledge that the
consideration exchanged herein does not constitute, and shall not be construed
as, an admission of liability or wrongdoing on the part of Employee, the Company
or any entity or person, and shall not be admissible in any proceeding as
evidence of liability or wrongdoing by anyone.
8.Notification of Release and Right to Rescind. This Agreement contains a
release of certain legal rights which Employee may have, including rights under
the Age Discrimination in Employment Act and the Minnesota Human Rights Act.
Employee is advised that she should consult with an attorney regarding such
release and other aspects of this Agreement before signing this Agreement.
Employee understands that she may nullify and rescind this entire Agreement at
any time within the next fifteen (15) days of the date of signature below by
indicating her desire to do so in writing and delivering that writing to the
Company c/o Jörg H. Kasparek, Vice President, Compensation & Benefits, Pentair
plc, Suite 600, 5500 Wayzata


4




15045978.1

--------------------------------------------------------------------------------




Boulevard, Golden Valley, MN 55416, by hand or by certified mail. Employee
further understands that if she rescinds this Agreement on a timely basis, the
Company will not be bound by the terms of this Agreement, and, in such event,
Employee will have no right to receive or right to retain the financial benefits
conferred under this Agreement.
9.Outplacement. Provided Employee does not exercise her right of rescission
under Section 8 herein, then the Company shall pay for outplacement services for
Employee's benefit to be provided by a vendor selected by the Company to the
extent such services are actually utilized by Employee within one (1) year
following the Separation Date and to the extent the cost does not exceed the
Company-determined maximum. In lieu of outplacement services, Employee may elect
to receive a cash payment in the amount of $45,000.00, less applicable
withholdings, by informing the Company in writing of such election within
fifteen (15) days of the execution of this Agreement; if Employee makes such a
timely election, the Company will provide the payment to her within sixty (60)
days of the Separation Date.
10.Restricted Stock Units, Cash Performance Units, Performance Share Units and
Stock Options under Pentair Equity Plans; Retirement Plans.  Provided Employee
does not exercise her right of rescission under Section 8, if Employee has
unvested awards under the Pentair Equity Plans, the Company agrees to treat
Employee’s unearned restricted stock units, cash performance units, performance
share units, and nonqualified stock options and incentive stock options, or
other accrued benefits under the Pentair Equity Plans as follows:
i.
Restricted Stock Units. Employee’s unvested Restricted Stock Units (RSUs) under
the Pentair Equity Plans, if any, shall be treated by the Company as fully and
immediately vested, effective as of the Separation Date. The value of Employee’s
RSUs (settled in stock) shall be deposited into Employee’s Fidelity brokerage
account (reduced by applicable withholdings) within one month following the
Separation Date, or if later, within fourteen (14) days of the expiration of the
rescission period under Section 8; provided, however, that if Employee is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) and if the
RSUs would be considered deferred compensation under Section 409A, then the
shares (reduced by applicable withholdings) will be deposited six (6) months
following the Separation Date.



ii.
Performance Share Units. Employee’s outstanding Performance Share Units (PSUs)
shall be converted to RSUs (with respect to common shares of the Company and/or
nVent Electric plc in accordance with the terms of the Employee Matters
Agreement between the Company and nVent Electric plc) effective upon the
spin-off of the Company’s electrical business (the “Spin Date”). The value of
the PSUs converted to RSUs shall be at the level of performance approved by the
Compensation Committee, and following the conversion, the value of such RSUs
(settled in stock) shall be deposited into Employee’s Fidelity brokerage account
(reduced by applicable withholdings) as soon as practicable following the later
of the Spin Date or Employee’s termination of employment date.



iii.
Options. Employee's unvested stock options under the Pentair Equity Plans, if
any, shall remain outstanding (the “Outstanding Options”) and vest in accordance
with the terms of



5




15045978.1

--------------------------------------------------------------------------------




the particular grant or award under the Pentair Equity Plans or applicable Terms
& Conditions until the earlier of the expiration date of the award or the fifth
anniversary of the Separation Date. The Outstanding Options may be exercised by
Employee until the earlier of the expiration date of the particular award or
within five (5) years after the Separation Date, at the time and in the manner
permitted under the terms of the applicable Pentair Equity Plan and the
applicable Terms & Conditions. Five (5) years after the Separation Date, all
Outstanding Options unexercised by Employee shall be forfeited. Employee’s stock
options under the Pentair Equity Plans that had vested prior the Separation Date
(the “Previously Vested Options”) may be exercised by Employee at any time in
accordance with the time and in the manner permitted under the terms of the
applicable Pentair Equity Plan without regard to whether she signs this
Agreement. The Previously Vested Options shall expire and become non-exercisable
in accordance with the terms of the applicable Pentair Equity Plan and the Terms
& Conditions without regard to whether Employee signs this Agreement.

As for Employee’s incentive stock options, they are eligible for preferential
tax treatment if exercised within a period of ninety (90) days following the
Separation Date, and if exercised more than ninety (90) days following the
Separation Date, they will be taxed as ordinary income upon exercise.
iv.
Retirement Plans. Employee shall be entitled to receive payments under the
Sidekick Plan, the SERP, the Pension Plan, and the 401(k) Plan (collectively,
the “Retirement Plans”), without regard to whether Employee signs this
Agreement. Payment or distributions of Employee’s Retirement Plans’ benefits
will be made in accordance with the terms of the applicable Retirement Plan
documents, deferral elections, Internal Revenue Code regulations, or the
Employee Retirement Income Security Act of 1974, including the requirement that
if Employee is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) and if payments under the Retirement Plans would be considered
deferred compensation under Section 409A, then the value (reduced by applicable
withholdings) will be paid or begin to be paid no sooner than six (6) months
following the Separation Date.

Employee acknowledges that it is Employee’s responsibility to review her
personal Fidelity account and take action prior to the expiration dates for each
grant.
11.Narrow Post-Employment Restrictions. 
(a)    Definitions. For the purpose of Section 11 of this Agreement, the
following definitions shall apply:
The Business. The “Business” means each of the business segments, business
units, and subsidiary operations of Pentair plc and its subsidiary entities and
affiliates on a global basis. The parties acknowledge that due to Employee’s
executive position and global duties and responsibilities on behalf of Pentair
plc and the Company: (i) she is familiar with all business segments and business
units of Pentair plc; (ii) she has been materially involved in all business
segments and business units of Pentair plc on a global basis; and (iii) she has
received


6




15045978.1

--------------------------------------------------------------------------------




lucrative financial benefits as a result of her exposure to and involvement in
all business segments and business units of Pentair plc on a global basis.
Competitor. “Competitor” means any economic concern, whether an entity or a
person, that competes against the Business in any geographic market where the
Company, Pentair plc or any of its affiliates does business.
Pentair Entities. “Pentair Entities” includes the Company, Pentair plc, any
affiliate of Pentair plc and any entity that is a spin-off from Pentair plc or
its subsidiaries.
Throughout her employment with the Company, Employee became intimately familiar
with trade secrets, know-how, business strategies, marketing strategies, product
development, proprietary information and confidential information concerning the
Business and concerning the operations of the Company, Pentair plc and its
affiliates.  As a result of Employee’s intimate familiarity with the proprietary
and confidential information regarding the Business, Employee acknowledges and
agrees that she would be able to engage in unfair competition vis-à-vis the
Pentair Entities in the event she were to: (i) become employed by or otherwise
involved in any way with a Competitor; (ii) solicit or accept competitive
business from customers of the Pentair Entities; or (iii) solicit employees of
the Pentair Entities.  Accordingly, Employee agrees to the narrow
post-employment restrictions set forth in Sections 11(b) and 11(c) below.
(b)    Non-Competition.  Employee agrees that for a twenty-four (24) month
period following the Separation Date, she will not (whether in her individual
capacity or as an agent of a third party) become employed by, consult with,
obtain an ownership interest in, render services to, or have any competitive
involvement with a Competitor in any market in the world where Pentair Entities
are conducting the Business. 
(c)    Non-Solicitation.  Employee agrees that for a twenty-four (24) month
period following the Separation Date, she will not, for herself or for any third
party, directly or indirectly, (i) solicit or accept business from any customer
of the Pentair Entities, or (ii) solicit any employee of the Pentair Entities
the purpose of hiring such person or otherwise entice, induce or encourage,
directly or indirectly, any such employee to leave his or her employment. 
The parties acknowledge and agree that the requirement in Section 11(c)(ii)
which prohibits Employee from directly or indirectly soliciting or otherwise
enticing, inducing or encouraging any employee of the Pentair Entities to leave
his or her employment is intended to prohibit and shall prohibit, without
limitation, Employee from doing any of the following:  (a) solicit for hire or
solicit for retainer as an independent consultant or as contingent worker any
employee of any of the Pentair Entities; (b) participate in the recruitment of
any employee of any of the Pentair Entities, such as through interviewing; (c)
serve as a reference for an employee of the Pentair Entities; (d) offer an
opinion regarding the candidacy as a potential employee, independent consultant
or contingent worker of an individual employed by the Pentair Entities; (e)
assist or encourage any third party to pursue an employee of the Pentair
Entities for potential employment, independent consulting or contingent worker
opportunities; or  (f) assist or encourage any employee of the Pentair Entities
to leave the Pentair Entities in order to be an employee, independent consultant
or contingent worker for a third party.


7




15045978.1

--------------------------------------------------------------------------------






(d)    Reasonableness and Notice. Employee agrees that in light of the money and
benefits conferred to her under this Agreement, the narrow nature of the
restrictive covenants imposed under Sections 11(b) and 11(c) are reasonable and
will not result in any hardship to her.  Further, Employee acknowledges and
agrees that her breach of any obligation under this Section 11 would cause
irreparable harm to the Pentair Entities and that such harm may not be
compensable entirely with monetary damages.  If Employee violates her
obligations under this section, the aggrieved Pentair Entities may, but shall
not be required to, seek injunctive relief and/or any other remedy allowed at
law, in equity, or under this Agreement.  Any injunctive relief sought shall be
in addition to and not in limitation of any monetary relief or other remedies or
rights at law, in equity, or under this Agreement. In connection with any suit
at law or in equity under this Agreement, the Pentair Entities shall be entitled
to an accounting, and to the repayment of all profits, compensation,
commissions, fees, or other remuneration which Employee or any other entity or
person has either directly or indirectly realized on its behalf or on behalf of
another and/or may realize, as a result of, growing out of, or in connection
with the violation which is the subject of the suit.  Further, in the event of
Employee’s breach of this section, Employee shall disgorge the value of all
payments and benefits conferred to her by virtue of this Agreement, including
the Separation Payment.  In addition to the foregoing, the Pentair Entities
shall be entitled to collect from Employee any reasonable attorney’s fees and
costs incurred in bringing any action against Employee or otherwise to enforce
the terms of this Agreement.  The parties agree that it is their intent that the
restrictions in this Section 11 be enforced to the maximum allowable extent or
modified to permit enforcement to the maximum allowable extent under the laws of
Minnesota as determined by a court of appropriate jurisdiction in Minnesota, and
the parties further agree to and acknowledge the sufficiency of the parties’
contacts with the State of Minnesota in order to confer exclusive jurisdiction
of Minnesota courts applying Minnesota law.
Employee agrees that while the restrictive covenants imposed under this Section
11 are in effect, Employee shall give written notice to the Company within ten
days after accepting any other employment, position, or ownership interest with
any entity that has operations which compete with the operations of any of the
Pentair Entities. Such written notice shall be delivered to the Company c/o
Pentair General Counsel & Secretary, Pentair plc, Suite 600, 5500 Wayzata
Boulevard, Golden Valley, MN 55416, by hand or by certified mail.  Employee
agrees that the Company may notify such new employer, company or corporate
entity that Employee is bound by this Agreement and, at the Company's election,
furnish such employer, company or corporate entity with a copy of Section 11 of
this Agreement.
12.Return of Company Property. Employee covenants, warrants and represents that
on or before the Separation Date, she will have returned any and all Company
property that was ever in her possession or under her control to the Company
prior to her signature of this Agreement, and this covenant, warranty and
representation expressly extends to (but is not limited to) security card, keys,
codes, materials, books, files and laptop computer. The Company agrees that it
will convey to Employee all right & interest in the Company ipad and cell phone
used by Employee during her employment and currently in her possession; provided
that Employee first returns such equipment to the Company for the purpose of
removing all data from it.


8




15045978.1

--------------------------------------------------------------------------------




13.Minnesota Law, Forum and Merger. The terms of this Agreement shall be
governed by the laws of the State of Minnesota, the location of Pentair’s main
U.S. office, and shall be construed and enforced thereunder. Any dispute arising
under this Agreement shall be determined exclusively by a Minnesota court of
appropriate jurisdiction, and the parties acknowledge the existence of
sufficient contacts to the State of Minnesota to confer exclusive jurisdiction
upon courts in that state. This Agreement supersedes and replaces all prior oral
and written agreements, understandings, and representations between Employee and
the Company. Further, Employee understands and agrees that, except as provided
in this Agreement, all claims which she has or may have against the Company and
the other released parties are fully released and discharged by this Agreement.
The only claim which Employee may hereafter assert against the Company or any of
the other released parties is limited to an alleged breach of this Agreement.
14.Administrative Charges, Investigations, and Proceedings. Nothing in this
Agreement prohibits Employee from reporting possible violations of federal or
state law or regulation to the government, including but not limited to the
EEOC, Department of Justice, Securities and Exchange Commission, Congress, and
any agency inspector general, or filing a charge with or participating in an
investigation or proceeding conducted by the EEOC or a comparable state or local
agency (collectively, any such activity shall be referred to as a "Government
Report").  Employee does not need prior authorization of the Company to make a
Government Report and is not required to notify the Company that she has made a
Government Report.  The restrictions in Sections 5-6 above regarding
confidentiality, non-disparagement and cooperation do not apply in connection
with a Government Report.  Notwithstanding the provisions of this Section 14,
Employee's release of claims in Section 2 above waives any alleged right to
recover any monetary damages, receive payment for attorneys' fees, costs or
disbursements or receive any relief from the Company in connection with any
matter, including a Government Report, but this Agreement does not limit any
right of Employee to receive a reward from the government for providing it
information in connection with a Government Report.  
15.Construction of this Agreement and Severability. Should this Agreement
require judicial interpretation, the court shall not construe the Agreement more
strictly against any party, including the party who prepared it. Any portions of
this Agreement found by a court of competent jurisdiction to be invalid,
illegal, overly broad or unenforceable in any respect shall be revised to the
minimum amount necessary in order to be valid and enforceable.
16.Employee Understands the Terms of this Agreement. Other than stated herein,
Employee warrants that (a) no promise or inducement has been offered for this
Agreement; (b) this Agreement is executed without reliance upon any statement or
representation of the Company or its representatives concerning the nature and
extent of any claims or liability therefor, if any; (c) Employee is legally
competent to execute this Agreement and accepts full responsibility therefor;
(d) the Company has advised Employee to consult with an attorney, and Employee
has had a sufficient opportunity to consult with an attorney; (e) the Company
has allowed Employee twenty-one (21) days within which to consider this proposed
Agreement; and (f) Employee fully understands this Agreement and has been
advised by counsel (or has consciously chosen not to seek counsel) of the
consequences of signing this Agreement. The parties acknowledge and agree that
if Employee has not signed this proposed Agreement within


9




15045978.1

--------------------------------------------------------------------------------




the twenty-one (21) day period following the Company’s presentation of the offer
of this Agreement to Employee, then the offer of this Agreement shall expire by
its own terms and be of no further force or effect without any further action
required on the part of the Company.


EMPLOYEE




Dated:    March 15, 2018            /s/ Angela D. Jilek
Angela D. Jilek






Dated:
March 15, 2018            PENTAIR MANAGEMENT COMPANY





By /s/ Randall J. Hogan
Randall J. Hogan
Its Chairman and Chief Executive Officer






10




15045978.1

--------------------------------------------------------------------------------






EXHIBIT A
Post-Employment Release of Claims. Employee, on behalf of herself, her agents,
representatives, attorneys, assignees, heirs, executors, and administrators,
hereby covenants not to sue and releases and forever discharges Pentair
Management Company (the “Company”), and its past and present employees, agents,
insurers, officials, officers, directors, divisions, parents, subsidiaries and
successors, and all affiliated companies and entities (including Pentair plc),
and all of their respective past and present employees, agents, insurers,
officials, officers, and directors from any and all claims and causes of action
of any type arising, or which may have arisen, out of or in connection with her
employment or the separation of her employment, including but not limited to
claims, demands or actions arising under the National Labor Relations Act, Title
VII of the Civil Rights Act of 1964, the Employee Retirement Income Security Act
of 1974, the Age Discrimination in Employment Act of 1967 as amended by the
Older Workers Benefit Protection Act, the Equal Pay Act, 42 U.S.C. § 1981, the
Sarbanes-Oxley Act, the Dodd–Frank Wall Street Reform and Consumer Protection
Act, the Fair Credit Reporting Act, the Vocational Rehabilitation Act, the
Family and Medical Leave Act, the Worker Adjustment and Retraining Notification
Act, the Fair Labor Standards Act, the Lily Ledbetter Fair Pay Act of 2009, the
Americans with Disabilities Act, the Rehabilitation Act of 1973, the Genetic
Information Nondiscrimination Act, the Immigration Reform and Control Act of
1986, the Civil Rights Act of 1991, the Occupational Safety and Health Act, the
Consumer Credit Protection Act, the American Recovery and Reinvestment Act of
2009, the Asbestos Hazard Emergency Response Act, Employee Polygraph Protection
Act, the Uniformed Services Employment and Reemployment Rights Act, the
Minnesota Human Rights Act, the Minnesota Equal Pay for Equal Work Law, the
Minnesota Fair Labor Standards Act, the Minnesota Labor Relations Act, the
Minnesota Occupational Safety and Health Act, the Minnesota Criminal Background
Check Act, the Minnesota Lawful Consumable Products Law, the Minnesota Smokers’
Rights Law, the Minnesota Parental Leave Act, the Minnesota Adoptive Parent
Leave Law, the Minnesota Whistleblower Act, the Minnesota Drug and Alcohol
Testing in the Workplace Act, the Minnesota Consumer Reports Law, the Minnesota
Victim of Violent Crime Leave Law, the Minnesota Domestic Abuse Leave Law, the
Minnesota Bone Marrow Donation Leave Law, the Minnesota Military and Service
Leave Law, the Minnesota Minimum Wage Law, the Minnesota Drug and Alcohol
Testing in the Workplace Act, Minn. Stat. 176.82, Minnesota Statutes Chapter
181, the Minnesota Constitution, Minnesota common law, and any other federal,
state or local statute, ordinance, regulation or order regarding employment,
compensation for employment, termination of employment, or discrimination in
employment, and the common law of any state. Employee further understands that
this discharge of claims extends to, but is not limited to, all claims which she
may have as of the date of this Release based upon statutory or common law
claims for defamation, libel, slander, assault, battery, negligent or
intentional infliction of emotional distress, negligent hiring or retention,
breach of contract, retaliation, whistleblowing, promissory estoppel, fraud,
wrongful discharge, or any other theory, whether legal or equitable, and any and
all claims for wages, salary, bonuses, commissions, damages, attorney’s fees or
costs. Employee acknowledges that this Release includes all claims that she is
legally permitted to release, and as such, does not apply to any vested rights
under the Company’s retirement plans, nor does it preclude her from filing an
administrative charge of discrimination, though she may not recover any damages
if she does file such a charge.
Rescission. Employee understands she may not sign this post-employment release
of claims (“Release”) prior to her separation of employment with the Company.
Employee further understands that she may nullify and rescind this Release at
any time within fifteen (15) days from the date of signature below by indicating
her desire to do so in writing and delivering that writing to the Company c/o
Jörg H. Kasparek, Vice President, Compensation & Benefits, Pentair plc,
Suite 600, 5500 Wayzata Boulevard, Golden Valley, MN 55416, by hand or by
certified mail. Employee further understands that if she rescinds this Release
on a timely basis, then the Company will have no obligation to pay her any of
the monies or benefits which Employee would have otherwise received under
Section 1 of the Confidential Transition


1


15045978.1

--------------------------------------------------------------------------------





Agreement to which this Release was attached as Exhibit A. Except as stated in
such Agreement, Employee warrants that (a) no promise or inducement has been
offered for this Release; (b) this Release is executed without reliance upon any
statement or representation of the Company or its representatives concerning the
nature and extent of any claims or liability therefor, if any; (c) Employee is
legally competent to execute this Release and accepts full responsibility
therefor; (d) the Company has advised Employee to consult with an attorney; (e)
the Company has allowed Employee at least twenty-one (21) days within which to
consider this Release; and (f) Employee fully understands this Release and has
had a sufficient opportunity to be advised by counsel of the consequences of
signing this Release.


EMPLOYEE




Dated: March 15, 2018                /s/ Angela D. Jilek




2


15045978.1